11/17/2020



                                                                               Case Number: DA 20-0372
                                CASE NO.DA 20-0372

          IN THE SUPREME COURT OF THE STATE OF MONTANA


PAULA BUCKLEY,

      Plaintiff/ Appellant,                        ORDER GRANTING
                                                     MOTION FOR
      -vs-                                        EXTENSION OF TIME

WESTERN MONTANA MENTAL
                                                                 FILED
HEALTH CENTER,                                                    NOV 1 7 2020
                                                                BOVVell Greenwood
                                                              Clerk of supreme Court
      Defendant/ A     ellee.                                    State or Mnntana




      Pursuant to Mont. R. App. P. 26(1), and good cause appearing, Western

Montana Mental Health Center's motion for an extension oftime in which to file its

Opening Brief is hereby granted. Appellee shall have to and including December 28,

2020 in which to file its opening bri I